Second Amended Complaint

JL

 

Huguette Nicole Young, Ph.D. | 7 even Loparp |
24968 Lawrence Road  RBoRVED __COPV -

Junction City, OR 97448

t
Phone: 415-948-8076 ocT 27 2020 4

E-mail: hn young@yahoo.com | UB AIGY COUR?
Pro se | wy DEPUTY
SS a

 

United States District Court
District of Arizona
Phoenix Division

HUGUETTE NICOLE YOUNG, CASE NO. cvy-20-1686-PHX-GMS
Plaintiff, SECOND AMENDED COMPLAINT FOR
DECLARATORY AND EMERGENCY
Vv. INJONCTIVE RELIEF

JERRY WEIERS, in his official capacity
as mayor of Glendale, Arizona,

Defendant.

 

This Second Amended Complaint differs in substance from the First Amended Complaint in
three ways: 1) the term “inability to communicate expressively” was added to paragraph 2 as an
injury caused by face mask mandates to cover a First Amendment right to smile at others, 2) a
footnote added to paragraph 7 and stronger wording in paragraph 17 clarify an intentional
muddying of the waters carried out by scientists who should know better concerning mortality
rates of Covid-19, and 3) paragraphs 19-21 covering Jurisdiction, Standing, and Parties have been
modified to reflect plaintiff's updated status in seeking new employment, partnership, support,
and/or training opportunities in Glendale, AZ, in the legal profession.

Plaintiff complains as follows:

THIS DOCUMENT IS NOT IN PROPER FORM ACCORDING

TO FEDERAL AND/OR LOCAL RULES AND PRACTICES
AND 16 SUBJECT TO iRBCTION BY THE COURT

REFERENCE Cy Y Lk Ss i 4

(Rule Nupnbor/Seotion)
1)

|

Introduction

1. This is a constitutional challenge to a proclamation mandating masks (hereby referred to
as Mask Proclamation) issued by the mayor of Glendale, AZ, Jerry Weiers, on June 19, 2020
(effective June 20, 2020), stating:

“all individuals within the jurisdiction of the City of Glendale are required to wear
face coverings in all places of public accommodation if they are or will be in
contact with other individuals who are not within a small group of people they are
closely and frequently associated with and in spaces where it 1s difficult or
impossible to maintain physical distancing. Physical distancing is defined as
keeping a six (6) foot distance between individuals not within their frequent and
common association group or unit.”

2. Mask Proclamation violates plaintiff's First Amendment right of free speech under the
United States Constitution by literally blocking plaintiffs ability to communicate audibly,
clearly, and expressively (e.g., by violating plaintiff's right to smile at others) while wearing a
face mask, so much so that many like plaintiff who are rightfully offended by blanket face mask
orders (that appear, in the absence of transparency, to be based mostly on political power
grabbing in the face of unjustified hysteria) refer to face mask orders under these conditions as
muzzle orders. Defendant may claim the government has a long history of being able to ignore
First Amendment rights and force citizens to wear muzzles without any checks as long as the
government muzzles all citizens equally, and not just plaintiff alone, so as to avoid charges of
discriminatory behavior. Plaintiff strongly disputes this warped defense of government face
mask mandates.

3. The government, including Mayor Weiers, may violate plaintiff's right to free speech
with a law, order, or rule if the government can do two things: 1) The government shows a
compelling public interest in issuing the rule that outweighs violating plaintiffs rights, and 2) the
law addresses the compelling public interest in the most specific and effective way possible so as

to be least intrusive on plaintiff's rights, This is referred to as a strict scrutiny standard of review,

Second Amended Complaint
and the court must apply this standard to any law, order, or rule that infringes upon the most
fundamental of all human rights. The First Amendment right to free speech falls into the
category of rights that require the highest level of protection, and therefore laws like Mask
Proclamation, which infringe on plaintiff's right to free speech, must pass strict scrutiny.

6 4. The federal government has not issued face mask requirements in any jurisdiction, only
state and local governments have done so. However, many health experts and scientists in the
federal government who should know better are purposely skewing scientific data to make it
appear Covid-19 is a public health disaster and to imply that requiring face masks is the best way
to address this public health disaster, thereby giving the appearance that face mask orders like

1 Mask Proclamation pass both prongs of the strict scrutiny test. This is a fallacy.

13 5. The most reliable scientific data to date shows all state and local face mask orders,

including Mask Proclamation, fail both prongs of the strict scrutiny test because 1) as of June,

2020, there is no state, county, or city in the United States that has shown Covid-19 qualifies as a

public health disaster (or even an imminent public health disaster) within its jurisdiction, at least

not a disaster that is worse than the flu in terms of estimated number of deaths and estimated
number of people infected, and 2) face mask requirements like Mask Proclamation most likely
lead to a significant increase in spread of the virus through surface contacts while having little to
no effect on spread of the virus through the air (at least no effect that can not just as easily be
achieved by having all infected persons cough into the crooks of their elbows), resulting in a net
increase in spread of the virus, This is in addition to mounting scientific data showing prolonged
face mask use cuts down on oxygen intake for the individual and may cause long term health
problems, a concern that is particularly applicable to employees at places like Walmart and

My

i 1 Costco who are required to wear face masks 40 to 60 hours a week.

|
|

Second Amended Complaint

 
6. While lay people, politicians, and judges have been left helpless and at the mercy of
health experts claiming “we just don’t know enough” during the first lockdown phase of
Covid-19 disease, we are too far along now and have learned more than enough about the

_ Covid-19 disease to allow the same set of health experts to hoodwink us into a second round of

6 unjustified rights violations. Based on preliminary data out of China, as early as February, 2020,
public health officials Anthony Fauci and Robert Redfield, heads of the National Institutes of
Allergies and Infectious Diseases (NIAID) and the Centers for Disease Control and Prevention
(CDC), respectively, and members of the Presidential Task Force on Coronavirus, acknowledged
that Covid-19 was probably not as deadly of a virus as first thought and may end up being close
to the seasonal flu in number of deaths and number of people infected [scientists use these two
numbers -- number and deaths and number of people infected -- to calculate something called the
“mortality rate” (which in turn can mean either the case fatality rate (CFR) or the infection
fatality rate (IFR) of a virus, depending on context) which is the single most important number in
determining whether a virus qualifies as a public health emergency].

7. On February 28, 2020, Fauci and Redfield wrote in an editorial in the New England
Journal of Medicine:

“The case fatality rate (of Covid-19) may be considerably less than 1%, This suggests that

the overall clinical consequences of Covid-19 may ultimately be more akin to those of a

severe seasonal influenza (which has a case fatality rate of approximately 0.1%) or a

pandemic influenza (similar to those in 1957 and 1968) rather than a disease similar to

SARS or MERS, which have had case fatality rates of 9 to 10% and 36%, respectively.”

=p (“Covid-19 — Navigating the Uncharted,” N Engl J Med 2020; 382:1268-1269 DOI:
10.1056/NEJMe2002387)!

 

| The case fatality rates (CFR) of Covid-19 and the flu are inaccurately reported here as 0.1%, which is
actually the infection fatality rate (IFR) of both Covid-19 and the flu. The CFR’s of Covid-19 and the flu
are in fact both about 10 times their IFR’s, or about 1%. This mistake, which appears to have been done
intentionally to muddy the waters concerning the most critical numbers used to determine the deadliness of

| a virus (at least based on subsequent actions of Fauci in speaking with the media and in testifying to

| Congress), nevertheless does not detract from the correct premise presented by Fauci and Redfield that

| Covid-19 is similar to the flu in “mortality rates”, ie, in either CFR or IFR, and that viruses with CFR’s and
IFR’s in the 0.1% to 1% range are relatively innocuous compared with SERS or MERS, which have CFR’s
and IFR’s in the 10% to 30% range.

Bi ima

Second Amended Complaint
| 8. Neither Fauci nor Redfield have retracted nor modified this prediction about Covid-19
in any official manner since February, 2020, and most scientific data since the publication of this
article have verified that Covid-19 is akin to the seasonal flu in mortality rate. This unfortunately
| has not stopped Fauci from spinning Covid-19 as a public health disaster in the media. On March
6
27, 2020, Fauci told Comedy Central host Trevor Noah, “The mortality rate of [COVID-19] is
about 10 times [flu] - it’s at least 1%” (From “Dr. Fauci Answers Trevor’s Questions About
9 Coronavirus | The Daily Social Distancing Show” at
10) https://www. youtube.com/watch?v=8A3jiM2FNR8, time marker 1:11). Fauci purposely neglects
to mention that even if the mortality rate of Covid-19 is “about 10 times the flu” (which is not
what Fauci claims in writing when speaking to other scientists), the mortality rate of Covid-19
| would still be 10 times and 30 times lower than SARS and MERS, respectively (which have
mortality rates of 10% and 30%, respectively), and it is highly debatable whether Covid-19 would
qualify as a public health emergency even if its mortality rate were “10 times higher” than the flu.
9. That the general consensus in the scientific community from early data out of China is
that Covid-19 was not nearly as deadly as originally thought was confirmed by Deborah Birx,
another member of the Presidential Task Force on Coronavirus, who said in response to a
reporter’s question on March 31, 2020, asking why there was no general lockdown ordered to
stop the spread of Covid-19 in the United States:
“T was overseas when this happened, in Africa, and I think when you looked at the China
data originally and you said, ‘Oh, well, there’s 20 million people in Wuhan and 80 million
people in Hubei and they come up with a number of 50,000 (deaths), you start thinking of
this more like SARS than you do this kind of global pandemic. I mean I'll just be frank.
When I looked at it I was like, “Oh, well, this is not, you know, as close as those quarters
are...’ so I think the medical community interpreted the Chinese data as this was serious
u but smaller than anyone expected. And so what was modeled was not a lockdown.” (From

wai It “March 31, 2020 | Members of the Coronavirus Task Force Hold a Press Briefing” at
- https://www.youtube.com/watch?v=e9v8ZZ.d1 POM, time marker 3:50:22),

Second Amended Complaint
 

10. There are four main ways health officials and scientists who should know better may
mislead the public into believing Covid-19 is a public health emergency:
i) Reporting a false or misleading number of deaths caused by Covid-19
6 ii) Reporting a false or misleading number of people infected by Covid-19
iii) Focusing on number of deaths alone or number of people infected alone without
pointing out that it is the combination of these two numbers that produces the most
relevant number in determining whether Covid-19 is a public health emergency, 1.¢., the
9 mortality rate
10) iv) Blocking death statistics from being publicly available at the county level, increasing
the likelihood for inaccurate & fraudulent data being reported at the state or national level
for the most important statistics required to determine a public health emergency,
11. In this constitutional challenge plaintiff outlines a standard approach lay people,
politicians, and judges can use to evaluate Covid-19 research data that addresses these four main

areas of confusion, relying on current scientific consensus. For instance, it is scientific consensus

that:

i i) The most accurate way to estimate the number of deaths due to an unknown virus like
Covid-19 is to calculate the number of “excess deaths” during a particular time frame and
specifically not rely on notoriously inaccurate death certificates.

ii) The most accurate way to estimate the number of people infected by a virus like
| Covid-19 is through antibody (serology) test results and specifically not through reverse
transcriptase-polymerase chain reaction (RT-PCR) test results.

iil) The most accurate way to measure the deadliness of a virus like Covid-19 is to
calculate the mortality rate of the virus using the most accurate data available from excess
deaths and antibody testing.

iv) The most accurate way to obtain excess death data is to have full transparency at the
county level, including the county health official listing the total number of deaths from all
causes reported from cach hospital or city coroner within the county for public scrutiny.

=6 12. As of June, 2020, excess death data at the national level published by the CDC

=! indicate the number of excess deaths for the U.S. for the year 2020 will be around 50,000, or

Second Amended Complaint

 

about one-fourth the 200,000 deaths currently estimated for Covid-19 for 2020 based on

6
inaccurate death certificate data. Also as of June, 2020, the most accurate antibody test results
indicate that in 2020 about 10% of the population in the U.S., or 35 million people, will have
been infected with Covid-19. Using these two estimates for number of deaths and number of
infections (keeping in mind that the number of deaths caused by Covid-19 will likely be more
accurate when excess deaths are recorded and made available to the public at the county level
rather than at the national level), the national mortality rate for Covid-19 is about 0.1%, or the
equivalent of the seasonal flu.

13. There are over 3,100 counties in the United States. In much the same way the
electoral college was set up by the Framers of the Constitution to help expose and deter election
fraud by preventing fraudulent excess votes in one or two counties from determining the
president by popular vote, demanding that accurate death counts and infection numbers be
reported and made transparent at the county level rather than at the state or national level helps
prevent one or two counties from across the country from inaccurately categorizing Covid-19 as a
“national pandemic.” For example, New York City has a population of 8.4 million or 2.4 percent
of the population of the United States, yet New York City claims a whopping 23,000 deaths due
to Covid-19, or 15% of all Covid-19 deaths in the United States. If it turns out after evaluating
New York City excess death data (and tossing out the highly inaccurate death certificate data)
that the number of deaths from New York City due to Covid-19 is closer 8,400, it will have
meant that highly inaccurate or fraudulent data from one city alone determined whether Covid-19
is considered a public health emergency across the entire country. For this reason plaintiff asserts
all public health emergency declarations must be done on a county by county level. For example,
any of Governor Ducey’s blanket emergency orders for the entire state of Arizona, including any
orders relied upon by defendant Weiers to issue Mask Proclamation, have no justification beyond
June, 2020, unless and until state health officials can show Covid-19 data in every county of
Arizona results in mortality rates significantly above mortality rates for the seasonal flu.

Likewise, defendant Weiers has no justification declaring a public health emergency beyond

Second Amended Complaint
| June, 2020, unless and until he can show Covid-19 data out of Glendale results in mortality rates

| significantly above the seasonal flu. It is highly unlikely, given even relatively inaccurate death
numbers and infection numbers publicly available at the national level at the CDC for Arizona,
that even a single county in Arizona, including Maricopa County where Glendale is located, can

show Covid-19 constitutes a public health emergency.

 

|
, 14. Even if Covid-19 were to qualify as a public health emergency in a few of the 3100
counties in the United States, there are four main ways health officials and scientists who should

1) know better may mislead the public on arguments concerning face mask efficacy in these
counties as a means to slow the spread of the disease:

|2 i) not clearly distinguishing mask use for preventing the inhalation of Covid-19 versus
mask use for preventing the exhalation of Covid-19

ii) assuming that everything (droplets and aerosols) exhaled from the mouth of a person
infected with Covid-19 contains live virus particles capable of causing disease in others
and also focusing on scientific studies that track the behavior of Covid-19 in aerosols and
droplets being “exhaled” from machines rather than studies tracking the behavior of
Covid-19 in aerosols and droplets being exhaled directly from real live infected patients.

iii) focusing on the small effect masks might have on cutting potential airborne spread of
Covid-19 alone while ignoring the large effect masks probably have on increasing contact
or surface spread

iv) ignoring well-known downsides to wearing masks, such as substantial evidence
21) showing that face masks cut down on oxygen intake for the wearers, potentially causing a
myriad of short term and long term health problems.

15, Relying on broad scientific consensus is once again the best approach in order to make

| the face mask data, arguments, and decisions more manageable and fact-based. For example, it is
| scientific consensus that:

i) With the exception of top level N95 masks reserved exclusively for health care
professionals, all other types of masks do little to prevent the mask wearer from inhaling
“t Covid-19 aerosols. All face mask arguments should therefore be limited to how well masks
1 work at preventing people from exhaling Covid-19 particles into the air, the main purpose
of face mask requirements by government officials, according to government officials.

ii) The best way to study the exhaled droplets and aerosols of infected people is to

Second Amended Complaint
collect samples of droplets and aerosols directly from infected people, not samples of
droplets and aerosols created from a machine. In this way the most definitive experiment
to date concerning mask efficacy was published in April, 2020, and studied droplets and
aerosols exhaled from real coronavirus patients with and without masks [Leung, N.H.L.,
Chu, D.K,W., Shiu, E.Y.C, et a/, Respiratory virus shedding in exhaled breath and efficacy
of face masks. Nat Med 26, 676-680 (2020). https://doi.org/10.1038/s41591-020-0843-2].
Facts and data from this study alone should be determinative in arguments concerning the
efficacy of face masks until this data is refuted by further studies. This includes data
showing droplets and aerosols from people infected with coronaviruses contained no virus
particles unless the person coughed, suggesting that simply breathing or talking is not
enough for infected individuals to spread Covid-19 through the air.

iii) The best way to slow the spread of any respiratory virus like influenza (the seasonal
flu), rhinoviruses (the common cold), and coronaviruses like Covid-19, is to consider both
methods of transmission (airborne transmission through the air and surface transmission
through touch), not just airborne transmission. Face mask arguments tend to focus solely
on airborne transmission of Covid-19 while ignoring the possible effect mass public face
mask use has on increased transmission of Covid-19 through contact with contaminated
surfaces, including an infected mask wearer touching his/her own contaminated mask after
coughing into the mask or leaking nose mucous into the mask, then spreading the
contamination to a myriad of public surfaces like shopping cart handles, pin pads, door
knobs, door handles in the refrigerated foods section of the local grocery store, etc.

iv) The best way to protect the public from health risks is to not ignore the most obvious
health risk when making a decision about face masks, namely that face masks decrease the
amount of oxygen intake for the wearer. The data on oxygen deprivation by masks is
much more definitive than any data showing masks prevent airborne transmission of
Covid-19, at least not in a way that can just as easily be achieved by coughing into the
crook of an elbow.

16. Using this method of scientific consensus to ferret out what is the best data available

concerning the efficacy of face masks, then balancing the pros and cons of masks using the most
reliable data available, it is clear the best approach to slowing the spread of Covid-19 with

minimal health risk to the public is to instruct the public to:

i) avoid wearing masks so as not to decrease oxygen intake and so as to not accidentally
contaminate public surfaces like doorknobs and shopping cart handles after touching a
mask contaminated with virus particles.

li) never cough into a mask and always cough into the crook of the elbow because that is
the least likely place you will touch with your hands and contaminate your hands with
virus particles.

This method also happens to be the best way to avoid infringing on plaintiff's First Amendment

Second Amended Complaint

9
right to free speech and is the method any jurisdiction must follow in order to meet the second
prong of the strict scrutiny standard of review.

| 17, Plaintiff asks the court to declare Mask Proclamation unconstitutional and issue an
injunction barring defendant Jerry Weiers from enforcing this law in his capacity as mayor of
Glendale, Arizona, because Mask Proclamation fails both prongs of the strict scrutiny standard of
review and because there is a much better way to slow the spread of Covid-19 without impinging
on plaintiffs right of free speech, namely, banning use of masks by the general public and

instructing the public to cough into the crooks of their elbows. Plaintiff is requesting an

i) |. emergency injunctive order because there is a high likelihood the mask requirement in Mask

|
‘| | Proclamation is causing greater spread of Covid-19 in the public rather than decreasing spread.
This case can and should be adjudicated quickly and cleanly because no jury trial is needed, no
expert witnesses are needed (plaintiff presents only premises that have broad scientific consensus

|

|

and uses only the words of Fauci and Birx -- probably defendant’s two main expert witnesses --
to support her arguments), and the only discovery involves extracting the most accurate Covid-19
death counts and infection counts for Glendale, Arizona, data that is readily available yet
purposely kept from the public in order to perpetuate a false emergency for political reasons.

Jurisdiction and Venue

18. The court has federal subject matter jurisdiction over this action because it is a
constitutional challenge to a city ordinance that violates the First Amendment to the United States
Constitution, an action which is allowed under 42 U.S. Code § 1983.

19. The District of Arizona is the proper venue for this action because the violation of
plaintiff's First Amendment right of free speech by Mask Proclamation has already occurred
several times since Mask Proclamation was issued and will continue to occur as long as plaintiff

16 is forced to wear a face mask while shopping at Walmart stores in Glendale, Arizona, all of

which are within the jurisdiction of this court.’

 

* Walmart employees, in practice and as a matter of store policy, do not bother shoppers who are not

Second Amended Complaint
10
—

 

Standing

20, The three requirements of standing (injury or imminent injury, causation, and
redressability) have been met because plaintiffs rights have been violated while shopping at
Walmart stores in Glendale, Arizona, in the past (supra) (injury) and will continue being violated
as plaintiff is currently seeking new work opportunities in Glendale, Arizona (infra - see
“Parties”) (imminent injury). In addition to a First Amendment injury, it is likely unsanitary face
mask mandates such as Mask Proclamation facilitate the spread of Covid-19 and other diseases
throughout the public, increasing health risks to plaintiff and others, especially the weak and
elderly, like Mary Jaramillo, the mother of plaintiff's roommate who lives in Glendale, AZ, and
who fell ill with Covid-19 most likely after catching it at the Walmart store in Glendale the week
after a city-wide mask mandate was issued by the mayor of Glendale. Finally, plaintiff makes it
clear to prospective work partners and associates that her current visit to Glendale, Arizona, is
likely the last until the face-mask mandate is struck down with no possibility of it coming back at
the drop of a hat so that plaintiff can live and work in peace without being bombarded by germs
on every public surface and without being muzzled by the mayor of Glendale every time plaintiff
wants to go shopping -- all over a non-emergency disease that is less deadly than the flu. Any
injury or imminent injury described above, including plaintiff turning down prospective
partnerships or employment and training opportunities on the sole basis of a city-wide face mask
mandate being in place, are caused by Mayor Weiers’ executive order, Mask Proclamation,
requiring plaintiff to wear a mask while shopping at any Walmart in Glendale, Arizona
(causation). The court can resolve this issue by striking down Mask Proclamation as
unconstitutional and issuing an injunction barring Mayor Weiers from enforcing the law
(redressability).

Parties

21. Plaintiff Huguette Nicole Young last worked as a long-haul commercial truck driver

 

wearing masks unless there is a state or local mask mandate in place.

Second Amended Complaint

1]
with over eight years of experience carrying loads into and out of all lower 48 states but is
currently unemployed and pursuing a career shift into the legal profession. Plaintiff's youngest
child recently turned 18 and joined the Navy, and plaintiff was both elated and appalled by the
treatment plaintiff observed being given to 69 year-old Vietnam veteran and helicopter mechanic
Noel Wilkinson, who only has one lung and stage 4 cancer, while shopping at Walmart in
Eugene, OR, ranging from a respectful, “Thank you for your service, sir,” to “Where's your
mask?” followed by looks of disdain. With Mr. Wilkinson’s help and blessing, plaintiff is
currently seeking support, employment, training and/or partnership opportunities with veterans
and veterans help centers across the country, including in Glendale, Arizona, in the field of
defending the civil rights of all veterans. Plaintiff is especially well qualified to help veterans
with face mask issues because, in addition to being a recent law school graduate specializing in
constitutional law, plaintiff is a well-established Ph.D, biochemist whose scientific publications
(with plaintiff listed as primary author Huguette Nicole Pelletier) are featured in most
biochemistry textbooks. In fact plaintiff had been offered a research position to work as a
principal investigator at the NIAID in Bethesda, MD, in 1997 by the director himself, Anthony
Fauci, but turned down the job offer and took a position as Professor of Biochemistry at Baylor
College of Medicine in Houston instead because plaintiff felt pressured by Fauci to drop an
ongoing lawsuit plaintiff had filed against a pharmaceutical company (Pelletier v. Agouron
Pharmaceuticals, Inc, 1994) to have a paper that the pharmaceutical company published retracted
from the scientific literature for reporting fabricated data, The fabricated data is still in the
literature, misleading other scientists and causing problems decades later, even after every
possible effort by plaintiff to have the fabricated data removed or corrected. This contributed to
plaintiff's eventual decision to leave science. Plaintiff currently resides in Junction City, OR, but
is eager to relocate anywhere opportunity takes her as long as there is no mask mandate.

22. Defendant Jerry Weiers is the mayor of Glendale, Arizona, and is responsible for

enforcing all the laws of Glendale, Arizona, including Mask Proclamation.

Second Amended Complaint
Legal Context
23. The Supreme Court of the United States has adopted three standards of review
concerning constitutional challenges to federal or state laws whenever a claim is made that a
federal or state law violates a constitutional right of a citizen, From least protective of plaintiff's

rights to most protective of plaintiff's rights, these three standards of review are: Rational basis,

|

intermediate, and strict scrutiny, respectively. A rational basis standard means the law must be

| rationally related to a legitimate government interest, intermediate standard of review means a
law must address an important government interest and must do so by means that are
substantially related to that interest, and strict scrutiny requires that the law furthers a compelling
governmental interest and must be narrowly tailored to achieve that interest. Once a court

I. determines that a strict scrutiny standard of review must be applied to the law, it is presumed that

the law or policy is unconstitutional, and the government then has the burden of proving that its

challenged law is constitutional.

24. The more fundamental the right that is being violated by the government, the higher
the standard of review and the greater the chance the law will be struck down as unconstitutional.
Typically, if a right is explicitly stated in the Constitution, such as in the Bill of Rights, a
violation of that right by the government will draw the highest, strict scrutiny standard of review.
The right to free speech, the basis of this constitutional challenge, is specifically stated in the
United States Constitutional under the First Amendment and therefore draws a strict scrutiny
standard of review.

25. As mentioned the strict scrutiny standard of review for any law requires a two-pronged
test: 1) The law must address a compelling governmental interest, and 2) the law must be
‘5 | narrowly tailored to achieve that interest. The court may strike down a law if it fails either prong
4% of this test. However, under strict scrutiny a law may also be struck down if it can be shown
there is a less invasive way to achieve the same compelling government interest. For instance, if

the compelling government interest for requiring face masks in public is to decrease spread of

Second Amended Complaint
Covid-19 and a better way to achieve that goal, calling on all the most reliable scientific data as
| well as relying on basic logic and understanding of human behavior -- all while simultaneously
protecting plaintiffs First Amendment right to free speech -- is to instruct anybody coughing in
public to cough into the crook of their elbow and specifically no¢ into a mask, then the court has
full authority to strike down Mask Proclamation as unconstitutional even if Mask Proclamation
pass both prongs of the strict scrutiny test.
26, Plaintiff claims Mask Proclamation fails both prongs of the strict scrutiny test, and
even if Mask Proclamation were to pass the strict scrutiny standard of review, Mask Proclamation
4) | would still be unconstitutional because there is a much better way to slow the spread of Covid-19
|| without requiring masks and violating plaintiff's personal rights. That the better way involves
requiring people to not wear face masks and more specifically, not cough into a face mask but
instead cough into the crook of their arms, only adds to the urgency of striking down Mask
Proclamation as soon as possible.
i 27. The sad irony is that it is possible Mask Proclamation might create a public health
ie | emergency where there otherwise would not be one without it. This not only underscores the
urgency for injunctive relief barring Mask Proclamation and preventing increased spread of
Covid-19, but it reveals how arguments over standard of review are almost a moot point in this

case because mask requirements like Mask Proclamation probably do not even pass the lowest

level of review for a law - the rational basis standard of review. If face masks most likely
increase the spread of Covid-19 as plaintiff asserts, there is no rational basis for Mayor Weiers to
| issue an order that does the opposite of what it set out to achieve, and Mask Proclamation does
|
not even pass the rational basis of review.

Facts

Requirements for a lic health emerge in Glenda

|
28. On June 19, 2020, Mayor of Glendale, AZ, Jerry Weiers issued Mask Proclamation

+7 |
Fu |
rw

 

requiring anybody in Glendale, AZ, to wear a face mask while in public. In issuing Mask

Second Amended Complaint
Proclamation, Mayor Weiers invoked Arizona Revised Statutes (ARS) §26-311, which grants
|| broad power to local authorities like Mayor Weiers to issue orders to protect the public in cases
of emergency. ARS §26-311(A) defines emergency as:
“fire, conflagration, flood, earthquake, explosion, war, bombing, acts of the enemy or any
other natural or man-made calamity or disaster or by reason of threats or occurrences of
riots, routs, affrays or other acts of civil disobedience which endanger life or property
within the city, or the unincorporated areas of the county, or portion thereof”

Viruses are rarel adly and lagi

29. A virus that is highly contagious but is not very deadly, such as the flu, will not
qualify as a public health disaster under ARS §26-311(A).
1 | 30. A virus that is very deadly but is not very contagious, such as HIV-1, will not qualify
as a public health disaster under ARS §26-311(A).

31. Only a virus that is both deadly and contagious will qualify as a public health disaster
under ARS §26-311(A). Due to the nature of viruses (e.g., it is not beneficial for a virus to kill its
IS host, so many viruses mutate quickly to be less deadly), it is very rare for a virus to be both
1 | deadly and contagious. The only virus commonly cited as being both deadly and contagious is
the Spanish Flu from 1918, which was contagious only because of extremely poor hygiene and
not a lot of indoor plumbing in that time period. It is doubtful the Spanish Flu would have the
same disastrous impact today.

32. The court is expected to base its decisions on facts, reason and logic, not hysteria. If

will likely determine that Covid-19 is very similar to other coronaviruses that have been around

|
the systematic, fact-based approach to reviewing Covid-19 data outlined here is used, the court
for centuries, i.e., contagious but not very deadly - much like the flu.

 

33. Any lay person, politician, or judge can evaluate if a virus is deadly or contagious by
requesting only two numbers from health officials: 1) The number of people who have died from

sO

the virus, and 2) the number of people who have been infected with the virus. Scientists divide

Second Amended Complaint
a)
An

 

 

the number of deaths by the number of infections, then multiply the resulting number by 100 to
get a number called the mortality rate, which is reported at a %, The higher the mortality rate, the
more deadly a virus. Relatively innocuous viruses like the flu and Covid-19 have a mortality rate
of 0.1% to 1%. Intermediate viruses have a mortality rate in the 1% to 10% range, and the most
deadly viruses have mortality rates that are greater than 10%.

34. It may sound ominous for a city or county health official to say 25 people in Glendale,
AZ, will die from Covid-19 in 2020 (the current most accurate estimate) until the city or county
health official is then forced to admit that 25,000 people in Glendale, AZ, will be infected with
Covid-19 in 2020 (the current most accurate estimate), putting Covid-19 on par with the flu in
number of deaths caused and number of people infected, i.e., both the flu and Covid-19 have a
mortality rate of close to 0.1% and both will have infected about 25,000 people in Glendale, AZ,
in 2020, meaning that while both the flu and Covid-19 are contagious viruses, neither is a
particularly deadly virus.

35. Most hysteria over Covid-19 comes from health officials (who should know better)
purposely skewing data for the number of people who have died from Covid-19 or for the number
of people infected by Covid-19. They skew the numbers to inflate the number of people who
have died or deflate the number of people infected so the end result is a relatively high mortality
rate (in the range of 1% to 5%) that inaccurately suggests Covid-19 is more deadly than the flu.
Another more recent phenomenon is reporting positive test results from the antibody test (or
blood/serology test) as a bad thing. Positive test results from antibody tests are a good thing!
Because it means the person with a positive antibody test has already had Covid-19, has fully
recovered (many times without even realizing he/she was infected with Covid-19), and is most
likely immune from either catching Covid-19 or spreading it. In fact, these people are being
asked to give their special blood to help others suffering from Covid-19 (“Trump urges people
who have recovered from covid-19 to donate blood plasma,” https://tinyurl.com/y5amtva5, July

30, 2020) so that the purposeful misinformation campaign currently underway about positive

Second Amended Complaint

16
‘yf

Covid-19 antibody test results is hindering Covid-19 recovery efforts by preventing people who
are gravely ill from receiving life-saving plasma therapy. The slew of city-wide and state-wide
mask orders and reclosing of economies for a second lockdown because of so many positive
antibody tests are possibly the worst misinformed decisions by mayors, governors, politicians and

judges ever made in public health history.

 

36. Most inaccuracies in reports of the number of deaths due to Covid-19 come from death
certificates that incorrectly list Covid-19 as the primary cause of death, Everybody has heard of
the story of the person hit by a bus who subsequently tested positive for Covid-19 and was listed
and counted as a Covid-19 death. Whether this report is true or not is, fortunately, of little
consequence because for years scientists have anticipated these types of inaccuracies on death
certificates and instead relied on something called “excess deaths” to get a more accurate picture
of the number of deaths caused by various disasters, including epidemics. This is best explained
by the CDC on its website showing weekly excess death numbers for the United States, stating:

“Counts of deaths from all causes of death, including COVID-19, are presented. As some
deaths due to COVID-19 may be assigned to other causes of deaths (for example, if
COVID-19 was not diagnosed or not mentioned on the death certificate), tracking all-cause
mortality can provide information about whether an excess number of deaths is observed,
even when COVID-19 mortality may be undercounted. Additionally, deaths from all
causes excluding COVID-19 were also estimated, Comparing these two sets of estimates
— excess deaths with and without COVID-19 — can provide insight about how many
excess deaths are identified as due to COVID-19, and how many excess deaths are
reported as due to other causes of death. These deaths could represent misclassified
COVID-19 deaths, or potentially could be indirectly related to the COVID-19 pandemic
(c.g., deaths from other causes occurring in the context of health care shortages or
overburdened health care systems).” (From “Excess Deaths Associated with COVID-19”
at https://www.cde.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm)

37. Calculations for excess deaths can be very complicated or very simple, but the

underlying theory of calculating excess deaths is the same, once again best explained by the CDC

. as follows:

“Estimates of excess deaths can provide information about the burden of mortality
potentially related to the COVID-19 pandemic, including deaths that are directly or
indirectly attributed to COVID-19. Excess deaths are typically defined as the difference

Second Amended Complaint

17
|

= (
an
oat

between the observed numbers of deaths in specific time periods and expected numbers of
deaths in the same time periods. This visualization provides weekly estimates of excess
deaths by the jurisdiction in which the death occurred. Weekly counts of deaths are
compared with historical trends to determine whether the number of deaths is significantly
higher than expected.” (From “Excess Deaths Associated with COVID-19” at
https://www.cde.gow/nchs/nvss/vsrr/covid19/excess_deaths. htm)

38. While the CDC uses a somewhat complicated calculation for excess deaths, plaintiff
prefers the simplest version because any lay person, politician, or judge can understand it: Total
number of deaths expected from all causes for the year 2020 in a particular jurisdiction is
estimated from averaging the total number of deaths from the previous five years, i.¢., 2015,
2016, 2017, 2018, and 2019, This expected number of deaths is compared to the actual number
deaths in the jurisdiction. If there are more deaths than expected in 2020, these deaths are termed
“excess deaths” and, depending on where the excess deaths came from, may be attributed either
to the Covid-19 disease or to a larger than expected number of people dying from cancer or heart
attacks because of poor access to medical facilities due to the shut down.

39. While total death numbers at the county level are typically accumulated and reported
at the end of the year, given the importance of these numbers in allowing politicians to make the
most informed decisions about public health issues surrounding Covid-19, these numbers must be
made publicly available immediately for public scrutiny.

40, Data on excess deaths in the U.S. as reported by the CDC on July 21, 2020, was
showing extreme overreporting of deaths due to Covid-19 for April and May, 2020, as was
evidenced by large drops in total deaths in the U.S. that were far below expected total death
numbers being reported from June to mid-July, 2020 (Figure 1). Two days later on uly 23, 2020,
however, the same graph had been “updated” by the CDC so that the data that was showing well
below average death counts in the U.S. for June and July, 2020, had disappeared and the new
graph appeared as though there was a possible “second spike” of Covid-19 deaths showing up in

the data instead (Figure 2),

Second Amended Complaint

18
baw

Figure 1. Weekly number of deaths as reported by the CDC from a select number of causes (not
from all causes as erroneously claimed at the top of the graph), as of July 21, 2020, from “Excess
Weekly number of deaths (from all causes)

Deaths Associated with COVID-19” available at
eHo0 bs ijt
ono / 1] ]
\ }
| | |

https://www.cde.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm.
| oes +ab | eau & i iar)

  

Ib Figure 2. Weekly number of deaths as reported by the CDC from a select number of causes (not
from all causes as erroneously claimed at the top of the graph), as of July 23, 2020, from “Excess
Deaths Associated with COVID-19” available at

iy | https://www.cdc.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm.

 

 

Weekly number of deaths (from all causes)

|

|

| 6
Ze | i+
22 | nn
|

|

hl )
25 | |

\| | }
2 | |

iW bableau se % ?

et

 

Second Amended Complaint
19
41. The CDC may claim that there is a large time gap between a death and the death being
reported to the CDC so that the most recent bars measuring excess deaths for 2020 on the CDC

excess death charts are usually under-reported, but the graphs shown here purportedly take this

6 | into account, according to the CDC, and have included a weighting factor that makes up for this
time gap problem. This highlights another problem with CDC data: CDC calculations are so
complicated and have so many unknown fudge factors that it is nearly impossible to judge how
accurate their various models and predictions really are. For instance, the graphs from the CDC

| website reported here do not even use total deaths from all causes as required for the most

9 accurate excess death numbers but instead use only the total number of deaths from a select

13 number of related causes like flu or cold. These are not true “excess death” numbers because
these charts would not expose outright fraud outlined above where a person dying of a bus
accident is listed as a Covid-19 death. Deaths caused by accidents are conveniently missing from
| the CDC data,

42. Inaccuracies and fraud in data reported by the CDC is well documented elsewhere,

most notably by Dr. Pam Popper in her almost daily postings on the subject at various online

social media outlets (https://makeamericansfreeagain.com/,

2 | https://wellnessforumhealth.com/about/pamela-popper/). This has led to tremendous loss in faith
in the CDC by the general public as well as by public officials at the state and local level, most
likely prompting a recent decision by the Trump Administration to order all data on Covid-19
related data, including death numbers and test results, to be reported directly to the White House
through the Department of Health and Human Services (HHS) as opposed to being reported to

| the CDC (See “Trump administration cuts CDC out of data collection on hospitalized COVID-19

patients,” from USA Today on July 15, 2020, at https://tinyurl.com/ye9wraca),

Second Amended Complaint
20
43. All this underscores plaintiffs repeated requests that all Covid-19 related data,
including death numbers and test results, be made available to the public immediately at the
county level showing detailed death counts from each hospital or city coroner. Data that is
available in this manner for public scrutiny allows inaccuracies and possible fraud to be exposed

» |) and corrected right at the source. This type of transparency should be required before any public
health emergencies can be declared or extended at either the local or the state level, especially
| now that we have been dealing with the Covid-19 disease for over six months and know a lot
more about it.

How to

 

44, The most accurate way to obtain the number of people infected by a virus like

13 Covid-19 is with antibody testing. Antibody tests are sometimes called serum or serology tests
because the test uses a blood sample, usually a pinprick on the finger. This is in contrast to
RT-PCR tests that use a swab in the nose or throat to collect a sample. Unlike a positive RT-PCR
test, which indicates the person tested is currently infected with the virus, a positive antibody test
means the person tested has already had the virus in the past and has recovered, many times
without even realizing he/she had the disease.

45. At the start of an outbreak antibody tests can be relatively inaccurate, but they very
rarely give an overestimate of the number of people infected. Even early, inaccurate antibody
tests are therefore useful because they give a ballpark lower estimate of the number of people
infected by a virus in a given jurisdiction.

46, As more people contract Covid-19 and recover from mild to no symptoms without
even realizing they had contracted the disease, and as antibody tests become more accurate,
subsequent antibody testing typically shows an increase in the percent of the population thought

to have already been infected with Covid-19, As an example early, inaccurate antibody testing

Second Amended Complaint
21
by Stanford University scientists in March and April of 2020 in Santa Clara County, CA,
estimated that about 3% of the population in that county, or about 60,000 people, had already
been infected with Covid-1 (“COVID-19 Antibody Seroprevalence in Santa Clara County,
California” at https://www.medrxiv.org/content/10.1101/2020,04, 14.20062463v2). A month later
in April and May, 2020, a slightly more accurate antibody test on a population that had probably
been slightly more infected by Covid-19 by that time estimated about 5% of the population, or
500,000 people, in Los Angeles County, CA, had been infected with Covid-19 and had already
recovered [“Seroprevalence of SARS-CoV-2-Specific Antibodies Among Adults in Los Angeles
County, California, on April 10-11, 2020", JAMA. 2020;323(23):2425-2427.
doi: 10.1001/jama.2020.8279 available at
https://jamanetwork.com/journals/jama/fullarticle/2766367]. By June and July of 2020, CDC
antibody testing revealed as high as 7% of the population had already been infected by Covid-19
in New York, New Jersey, and Connecticut (“Seroprevalence of Antibodies to SARS-CoV-2 in
10 Sites in the United States, March 23-May 12, 2020,” JAMA Intern Med. Published online July
21, 2020. doi:10.1001/jamainternmed.2020.4130). Recent estimates from CDC scientists working
with ongoing antibody testing put the number of people infected by Covid-19 at as much as 10%
to 15% of the population, or ten times higher than results obtained from RT-PCR tests alone
(“CDC Antibody Study: Number Infected by COVID-19 in State 6 Times Higher Than
Reported” avaliable at
https://hartfordhealthcare.org/about-us/news-press/news-detail ?articleid=26868&publicld=395).
As of June 19, 2020, Covid-19 was not a public health disaster in Glendale, AZ

47. As of June 19, 2020, the date Mask Proclamation was issued by Mayor of Glendale

| Jerry Weiers to address a purported public health disaster, the best data publicly available on

Covid-19 showed that about 25 people will die from Covid-19 in Glendale, AZ, in 2020 (’4 of the

Second Amended Complaint

22
current number of deaths expected based on inaccurate death certificates) and about 25,000
people will have been infected by Covid-19 during this same time period assuming about 10% of
the population will have contracted Covid-19, numbers that are very similar to the flu, resulting

| in a mortality rate of 0.1% for Covid-19 in Glendale, AZ, as predicted by top U.S. health officials
| in February, 2020.

48. The government may argue that these numbers are inaccurate, but it is not up to
plaintiff to establish the mortality rate of Covid-19 in Glendale, AZ, Once it has been shown that
Mask Proclamation must pass the strict scrutiny standard of review for violating plaintiffs First

| Amendment right to free speech, the burden of proof shifts to the government to establish the
; most accurate mortality rate possible for Covid-19 in Glendale, AZ, and to establish that the
mortality rate in Glendale, AZ, justifies the claim of a public health emergency, thereby meeting
14 the first prong of the strict scrutiny standard of review that requires a compelling government
interest in violating plaintiff's civil liberties. Simply repeating talking points coming from health
mY officials thousands of miles away in Washington, D.C., that Covid-19 is a public health

emergency is too vague to pass strict scrutiny.

49. Without providing the court and the public readily available data showing evidence to

the contrary that mortality rates for Covid-19 in Glendale, AZ, are most likely akin to the
| seasonal flu, no city or county in Arizona, including Glendale, can declare a public health disaster

under ARS §26-311(A). With no public health disaster, there is no compelling government
interest to require citizens like plaintiff to wear face masks in public under Mask Proclamation,

and Mask Proclamation fails the first prong of the strict scrutiny standard of review.

 

=) ntact with contaminat rface

|
" | 50. As with death counts and number of people infected, plenty of Covid-19 experts

Second Amended Complaint
23
promote misleading data on mask efficacy. Approaching all arguments concerning face mask
efficacy in the following manner should help lay people, politicians, and judges address the issue
with fact-based decision making rather than the hysteria that has been all too common.

Eliminate all research papers arguing face masks prevent the

|

| 51. Face mask orders are not meant to protect the face mask wearer from becoming
infected with Covid-19 but are instead meant to prevent the face mask wearer from spreading the

9 disease. There is broad scientific consensus on this point. However, that this is still a big area of

10) confusion in the general population, as well as among politicians and judges, is yet another

argument against broad, sweeping face mask orders because such orders may give the public a

false sense of security that masks protect them from contracting Covid-19. Face mask orders

may also mislead the public into believing the primary mode of spread for Covid-19 is through

the air when this is far from being established scientifically, despite current claims from the CDC

otherwise (see “CDC updates COVID-19 transmission webpage to clarify information about

| types of spread” available at

Ik https://www.cde.gov/media/releases/2020/s0522-cde-updates-covid-transmission. html).

52. Birx expressed concerns over masks creating a false sense of security several times
when this issue was raised by a reporter during a press briefing on April 2, 2020, before the CDC
had yet to issue its recommendation on face masks for the general public:

Reporter: “Groups are differing in guidance (on masks), The W.H.O. and even

the surgeon general have talked about various studies that show that masks, maybe in

addition to not even being helpful in protecting people, may actually increase the rates of

illness because people touch the masks and then they touch themselves. Can you talk a

little about the evolution (of the CDC guidance for masks) on this?”

Birx: “Let me just say one thing (about masks): The most important thing is social
7 || distancing and washing your hands, We don’t want people to get an artificial sense of
- protection because they are behind a mask. Because if they are touching things, remember

your eyes are not in the mask, so if you’re touching things and then touching your eyes,

you’re exposing yourself in the same way. So we don’t want people to feel like, ‘Oh, I’m

Second Amended Complaint
24
wearing a mask. I’m protected, and I’m protecting others. You may be protecting others,
but don’t get a false sense of security that that mask is protecting you exclusively from
getting infected because there are other ways that you can get infected because the number
of asymptomatic and mild cases that are out there. And so this worries us, and it’s why the
debate is continuing about the mask. Because we don’t want, when we’re trying to send a
signal that every single person in the country needs to stay six feet away from everybody,
that needs to be washing their hands constantly and know where their hands are, to send a
signal that a mask is equivalent to those pieces. So when the advisory comes out it will be
0 an additive piece, if it comes out, rather than saying this is a substitute for, And we want to
make sure everybody understands it is not a substitute for the presidential guidelines that
have already gone out. And to be absolutely clear about that.” (“April 2, 2020 | Members
of the Coronavirus Task Force Hold a Press Briefing”, at
https:/Avww.youtube.com/watch?v=aZLtt(UwSk8 , starting at time marker 3:09:11)

53. All arguments and research papers trying to establish that masks help to prevent the

| wearer from contracting Covid-19 should be eliminated from the conversation as there is strong
ID scientific consensus that this is not the case, especially for the masks being used by the general
13 public that are not top level masks like N95 masks used by medical professionals, Also, the
|) common argument heard from most lay people, politicians, and judges that “masks can’t hurt” is
completely refuted by Birx, who revealed the true reason why the mask recommendation was
delayed for so long by the CDC: Issuing a recommendation for masks may cause greater spread
of Covid-19. This contradicts later claims by Fauci that the recommendation for masks by the
CDC took so long to come out because the CDC did not want a run on N95 masks that were in

| short supply at the time (“Fauci: why the public wasn't told to wear masks when the coronavirus
| pandemic began. The infectious disease expert also discussed why they are necessary” from

https://tinyurl.com/ydagmcym, June 16, 2020). This explanation does not pan out given a

majority of the population was well aware the mask recommendation from the CDC would refer

to things like bandanas and low quality masks that some people were already using at the time,

Even reporters were well aware as early as March, 2020, that the real reason the CDC was

| predominantly through surface contacts and not through airborne transmission, an issue that has

delaying mask recommendations may be the possibility that Covid-19 was spreading

Second Amended Complaint
25
yet to be resolved:
Reporter: “On the masks, maybe for the doctors, is the reason why there is no CDC
recommendation for the public to wear masks is because they meant to say reserve the
masks for the medical workers or is it because the virus is not primarily transmitted
through the air?” (“March 31, 2020 | Members of the Coronavirus Task Force Hold a Press
Briefing,” https://www.youtube.com/watch?v=e9v8ZZd 1 POM, at time marker 3:40:42)
(This question was not answered),
54. Itis important to note that all the worst fears Birx discussed about miscommunications
with the public regarding masks have come to fruition as politicians have rushed to hand down
9 sweeping mask orders without educating the public to be more cognizant of everything they are
It) touching while wearing a mask and especially to avoid touching their own masks, It does not
take a massive double-blind study to observe in any Walmart store across the county that these
very important directives are being completely ignored by the general public (or more accurately,
were never received by the public in the first place), including plenty of examples of Walmart

employees who touch their masks and then proceed to touch almost everything in the store, from

restocking shelves to bagging groceries at checkout.

 

and droplet samples directly from infected patients

55. The two biggest myths concerning airborne transmission of Covid-19 promulgated by
scientists who should know better are: 1) That everything that comes from the mouth of a person
infected with Covid-19 contains live Covid-19 virus particles capable of causing infections in
others, and 2) live Covid-19 virus particles capable of causing infections in others can travel long
distances through the air in the form of tiny, dried out dust particles,

56. When people breathe, talk, cough, or sneeze they expel droplets and aerosols through
their mouths. Droplets are tiny spheres of water that fall directly to the ground within a few feet
of the person expelling them, usually within a second or two after being expelled. Aerosols are

|| much smaller droplets of water that are so small they don’t actually fall to the ground right away

Second Amended Complaint
26
and can float further than a few feet after being expelled. However, because of their small size,
aerosols also dry out very quickly and turn into tiny dust particles of dried out virus or bacteria (if
any present) and salts, also usually within a second of being expelled from the mouth,
57. In 1934 a researcher by the name of W.F. Wells was the first person to publish a paper
, |, that described disease spread through the air in terms of droplets versus aerosols (which he
termed droplet nuclei) (“On Air-borne Infections: Study II. Droplets and Droplet Nuclei”, W. F.

|| Wells, American Journal of Epidemiology, Volume 20, Issue 3, November 1934, Pages 611-618,
9 https://doi.org/10.1093/oxfordjournals.aje.al 18097), Dr. Wells was also one of the first people to
‘stress that just because some droplets or aerosols may contain some virus or bacteria particles, it
does not mean the virus or bacteria is alive or capable of causing disease in others. This was
particularly true in aerosols since all living things require water to live, and once something like a
virus or a bacteria “dries out”, it is a bit like an egg getting scrambled -- it is difficult, if not
impossible, for the virus or bacteria to go back to the way it was just by adding water. According
to Wells, a person with tuberculosis (TB) who coughs without covering his mouth expels droplets
that may or may not contain live TB bacteria capable of causing disease in others, but these
droplets fall to the floor within a few feet of the infected person in about a second. The infected
') || person also expels aerosols that may or may not contain live TB bacteria capable of causing
_ disease, but these aerosols dry out so fast, also in about a second, that it is questionable the dust
particles that are left contain enough live TB bacteria to cause disease.
| 58. In 1934 researchers used crude methods, like placing petri dishes full of culture around
a person infected with TB, to detect if droplets or aerosols being expelled from an infected patient

contained live TB particles capable of spreading disease, In agreement with Dr. Wells’ theories

on droplets and aerosols, results of these experiments showed only the petri dishes placed within
a foot or two of the coughing TB patient showed any signs of live TB bacteria being exhaled by

the patient, i.e., if the patient was expelling aerosols with live TB bacteria, there was no evidence

Second Amended Complaint
27
the bacteria survived long enough to travel beyond just a foot or two from the patient. Wells did
not rule out that aerosols containing enough live TB bacteria to cause disease could travel long
distances from the coughing TB patient - he only conceded that if they were present, the current
methods of detection were not sensitive enough to establish it.

59. Fast forward 85 years later to 2020, and even with much more advanced methods of
detection there are still no definitive studies showing any virus particles (flu, cold, Covid-19) that
» || are capable of traveling long distances from an infected person in the form of dried out aerosol
9 dust particles and yet still remain alive and capable of causing disease. In fact the most definitive
10 | paper to date regarding the efficacy of masks in slowing the spread of various viruses including
coronaviruses [Leung, N.H.L., Chu, D.K.W., Shiu, E.Y.C. et a/, Respiratory virus shedding in
exhaled breath and efficacy of face masks. Nat Med 26, 676-680 (2020).
https://doi.org/10.1038/s4 159 1-020-0843-2] indicates a person infected with a coronavirus in
particular must cough to produce droplets or aerosols that contain any form of the virus, dead or
alive. Coronavirus patients who did not cough during the 30 minute time frame of the
experiment produced droplets and aerosols that had no detectable traces of coronavirus, rendering
moot the entire argument about whether Covid-19 could travel long distances in the form ofa
19 dried out aerosol dust particle from an infected person who was just breathing and talking
1) | because there are no virus particles to test, dead or alive. These results also render moot any
i arguments for the efficacy of masks in slowing the spread of Covid-19 from infected people who

are just breathing or talking, once again because there are no Covid-19 particles for the mask to
stop in the first place. This is in agreement with reports from the World Health Organization that
asymptomatic spread of Covid-19 (i.¢., spread of Covid-19 from people who are not coughing)
appears to be very rare:
“From the data we have, it still seems to be rare that an asymptomatic person actually
transmits onward to a secondary individual,” Dr. Maria Van Kerkhove, head of WHO’s
emerging diseases and zoonosis unit, said at a news briefing from the United Nations

agency’s Geneva headquarters. “It’s very rare.” The virus is primarily spread via
respiratory droplets when someone coughs or sneezes or if they touch a contaminated

Second Amended Complaint
28
surface, scientists say. (From “Asymptomatic spread of coronavirus is ‘very rare,” WHO
says,” available at https://tinyurl.com/ya53m2yl, June 8, 2020).

60. According to the most definitive study on the efficacy of masks in slowing the spread
of Covid-19 (supra), masks are useless in stopping the spread of Covid-19 in infected individuals
who are only breathing or talking. Masks are only possibly effective at blocking the spread of
Covid-19 droplets and aerosols when an infected person coughs, and even this is not definitive
because the study never measured if the virus particles collected in these droplets or aerosols
were even alive. In addition, this method of prevention of spread of Covid-19 (blocking aerosols
and droplets of an infected person who is coughing from being spread long distances) is just as
easily achieved by having the infected individual cough into the crook of their elbow. Given the
high probability of increased spread of Covid-19 from people touching their contaminated masks

(infra), coughing into the crook of the elbow is in fact the preferred method of slowing the spread

of Covid-19 over mask use.

 

61. Substantial evidence has already been presented that the main reasons for the CDC and
for health advisors like Birx to delay mask recommendations until as late as April, 2020, was
concern over possible increased spread of Covid-19 through surfaces because of the high chance
that many infected people handling their own contaminated masks could unknowingly spread the
disease to large numbers of people by touching public surfaces. Birx expressed alarming concern
over this form of surface spread of Covid-19 on several occasions during press briefings. In
addition to what has already been presented (supra), Birx made the following additional
comments on the subject of surface spread:

On March 23, 2020: “You have to assume that everyone you are interacting with could be

positive, and that gets into the handwashing piece, and that gets into the other piece we

talked about, is surfaces. I think until we really figure out respiratory transmission versus
the surface transmission and this hard surface transmission, not fabric, will be really
critical because that is a way the virus could spread on subways or metros, where people

would be holding on to things that other people had recently held onto. So that’s the real
question.” (“March 23, 2020 | Members of the Coronavirus Task Force Hold a Press

Second Amended Complaint

29
Briefing,” https://www.youtube.com/watch?v=yC_L2ae513Y, starting at time marker
2:15:40)

On March 23, 2020: “So we’re learning a lot about social distancing and respiratory
diseases, and I think those are the discussions we have to have in the future, in what you
were talking about in changing our whole behavioral patterns in what we touch and being
cognizant of that. I remember when | was worried Saturday morning. I was trying to
think, What all did I touch on Friday? Did I touch a doorknob? Did I do this? Did I do
that? Did I not wash my hands? You go through this whole piece. Did I touch my face by
accident? I think this awareness that we all now have that we didn’t have before, where we
would’ve pushed through that door or turned that doorknob because we were in such a
hurry. Now I think all of us think twice, and all of you think twice.” (“March 23, 2020 |
Members of the Coronavirus Task Force Hold a Press Briefing,”
https:/Awww.youtube.com/watch?v=yC_L2ae513Y, starting at time marker 2:40:56)

On April 2, 2020: “It’s every American that has to make these changes, and I know they
are really hard. I know it’s hard to remember. I mean, I have to say to myself every day
because I’m around very important people to, like, never touch anything, and I’m just like
paranoid now about touching things, and I’m sure you are, too.” (“April 2, 2020 | Members
of the Coronavirus Task Force Hold a Press Briefing,”
https://Awww.youtube.com/watch?v=aZLttfUwSk8, starting at time marker 3:49:10)

62. Itis clear that as of April, 2020, a major concern for health advisors at the CDC and on
the Coronavirus Task Force was surface spread of Covid-19. There has been no data since April,
2020, to suggest surface spread of Covid-19 should not continue to be a major concern at the
CDC and may even be a primary method of transmission of the virus over airborne transmission.
These valid concerns over surface spread have been mostly ignored in the hysteria over masks in
attempting to prevent less well-documented, probably less substantial spread of Covid-19 through
the air. None of these concerns about surface spread by Birx and the CDC have been relayed to
the public whenever face mask orders have been mandated by local or state governments.

63. While there is no evidence that masks help to decrease spread of Covid-19 in a way
that can not be achieved just as easily as by having infected people cough into the crooks of their
elbows, there is substantial evidence that masks most likely increase surface spread of Covid-19
and that this should still be a major concern for the CDC as well as for any politicians issuing

blanket face mask orders at the state and local level based solely on CDC recommendations.

 

Second Amended Complaint

30
64, One of the main arguments in favor of face mask orders in the supposed absence of
data on how Covid-19 may be transmitted is that mandating masks has no downside. Blatant
rights violations aside, this is certainly not the case when concerns over masks inadvertently
causing increased surface spread of Covid-19 are taken into account (supra). Another possible
downside is the effect masks may have on decreasing oxygen intake for the mask wearer, among
other health risks studied concerning masks. Most of the studies in this area have been carried

9 out on special N95 masks worn by health care professionals, but there is no reason to assume that
10) other types of masks being mandated by the government for public use do not pose at least some

risk in this area, a risk that should not be completely ignored in debates over face mask orders, as
is the currently happening.

65, Plaintiff discloses that none of the publications listed below has been critically
reviewed by plaintiff. The arguments presented here have been copied in large part from a face
mask challenge filed in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach
17 County, Florida by the Florida Civil Rights Coalition. That lawsuit is available for public
viewing at https://tinyurl.com/y288mdo3,

- Arecent study involving 158 healthcare workers aged 21 to 35 years of age found that
81% developed headaches from wearing a face mask, JJY et al. (2020) "Headaches
| Associated with Personal Protective Equipment A Cross Sectional Study Among Frontline

Healthcare Workers During COVID-19," Journal of Head and Face Pain, May 2020, Vol.
| 60 Issue 5; 864-877. Sec:
= https://headachejournal.onlinelibrary.wiley.com/doi/full/10.1111/head.13811.

- Researchers examined the blood oxygen levels in 53 surgeons using an oximeter,
measuring blood oxygenation before surgery as well as at the end of surgeries. It was

discovered that surgical masks reduced the blood oxygen levels (pad) significantly. The
longer the duration of wearing the mask, the greater the fall in blood oxygen levels. Bader
A et al. (2008) "Preliminary report on surgical mask induced deoxygenation during major
“ surgery," Neurocirugia 2008; 19:12-126.
a - People with cancer who are forced to wear masks are at further risk from prolonged

hypoxia as the cancer grows best in a microenvironment that is low in oxygen. Low

oxygen also promotes inflammation which can promote the growth, invasion and spread of

Second Amended Complaint
31
cancers. Blaylock RL. (2013) "Immunoexcitatory mechanisms in glioma proliferation,
invasion and occasional metastasis," Surg Neurol Inter January 29, 2013; 4:15. See:
https://www.ncbi.nlm.nih.gov/pme/articles/PMC3589840/; see also Aggarwal BB. (2004)
"Nuclear factor-kappaB: The enemy within," A Cell Press Journal September 1, 2004, Vol.
6, Issue 5; 203-208. See

https://www.cell.com/cancer-cell/fulltext/S 1535-6 108(04)00244-2,

Based on Australian respirator design standards, it is evident that speech could contribute
to inspired CO2 exceeding the maximum allowable concentrations in inspired air." Smith,
C. et al. (2013) "Carbon Dioxide rebreathing in respiratory protective devices, influence
speech and work rate in full face mask," Ergonomics. 2013; Vol. 56, Issue 5. See
https://www.tandfonline.com/doi/abs/10.1080/00140139.2013.777128.

Wearing N95 masks results in hypooxygenemia and hypercapnia which reduce working
efficiency and the ability to make correct decisions...dizziness, headache, and short of
breath are commonly experienced by the medical staff wearing N95 masks. The ability to
make correct decisions may be hampered, too, The purpose of the study was therefore to
evaluate the physiological impact of N95 masks on medical staff.” Clinical Trial
NCT00173017 “The Physiological impact of N95 mask on medical staff" June 2005. See
https://clinicaltrials.gov/ct2/show/NCT00173017.

It can be concluded that N95 and surgical facemasks can induce significantly different
temperatures and humidity in the microclimates of facemasks, which have profound
influences on heart rate and thermal stress and subjective perception of discomfort." Y. Li,
at el. (2005) "Effects of wearing N95 and surgical facemasks on heart rate, thermal stress
and subjective sensations," Int Arch Occup Environ Health, 2005; 78(6): 501-509.
Published online 2005 May. https://www.ncbi.nlm.nih.gov/pme/articles/PMC7087880/.

Wearing a facemask, may cause physiological changes to the Nasal Cavity and statistically
significant heart rate and thermal stresses. Zhu, J. et al. (2014) "Effects of long-duration
wearing of N95 respirator and surgical facemask: a pilot study," Lung Pulmonary and
Respiratory Research. November 22 2014; EISSN: 2376-0060.
https://medcraveonline.com/JLPRR/effects-of
long-duration-wearing-of-n95-respirator-and-surgical-facemask-a-pilot-study.html.

66. These studies can not be ignored when public health officials try to make the argument

that there is no downside to widespread public face mask mandates, even when taking into
consideration all the exceptions and exemptions typically listed along with the orders, none of

which apply to plaintiff anyway.

Conclusion

Second Amended Complaint

32
Executive order Mask Proclamation requiring all citizens to wear a face mask while in public
violates plaintiff's First Amendment right to free speech and fails both prongs of the strict
scrutiny standard of review because the government has not shown the Covid-19 disease qualifies
as a public health emergency under ARS §26-311(A) in Glendale, AZ, and because face masks
most likely only work to increase the spread of Covid-19 through surface spread, In addition face
masks may pose health risks to mask wearers by decreasing oxygen intake, A better way to slow
the spread of Covid-19 that eliminates possible increases in contact spread, lowers health risks
caused by decreased oxygen intake, and protects plaintiffs right to free speech is to instruct

citizens to cough into the crooks of their elbows rather than into masks,
Prayer for relief

WHEREFORE, plaintiff respectfully prays that the court:

1. Enter a declaration that Mask Proclamation is unconstitutional and void

2. Enter a preliminary and permanent injunction barring defendant Jerry Weiers from
enforcing Mask Proclamation against plaintiff

Enter a judgement for plaintiff

Award fees and costs to plaintiff

5. Grant such further and other relief as the Court deems just and proper.

=

Verification

I, Huguette Nicole Young, am the plaintiff in the above-entitled action. I have read the foregoing
and know the contents thereof. The same is true of my own knowledge, except as to those matters
which are therein alleged on information and belief, and as to those matters, | believe it to be true,
I declare under penalty of perjury that the foregoing is true and correct and that this declaration
was executed at Bismarck, ND.

Dated: 10/19/2020 Wink
Respectfully submitted, _ ee? Young
Huguette Nicole Young
24968 Lawrence Rd
Junction City, OR 97448
hn_young@yahoo.com
415-948-8076

Second Amended Complaint

33
